Case 1:20-cv-12659-RBK-KMW Document 13
                                    14 Filed 10/29/20
                                             10/30/20 Page 1 of 2 PageID: 254
                                                                          256




Rodman E. Honecker
732.448.2534                                     120 Albany Street Plaza | New Brunswick, NJ 08901
rhonecker@windelsmarx.com
                                                 T. 732.846.7600 | F. 732.846.8877



                                                  October 29, 2020

VIA ECF and EMAIL (njdnef-williams@njd.uscourts.gov)
Honorable Karen M. Williams, U.S.M.J.
United States District Court, District of New Jersey
Mitchell H. Cohen U.S. Courthouse
1 John F. Gerry Plaza
4th & Cooper Streets
Camden, NJ 08101

                       Re:    General Motors LLC v. Ashton                   So Ordered: October 29, 2020
                              Case No. 20-12659

Dear Judge Williams:                                                         Karen M. Williams
                                                                             United States Magistrate Judge
    We represent defendant Joseph Ashton (“Defendant”). Pursuant to Your Honor’s personal
preferences, please accept this as Defendant’s request for an extension of three (3) weeks to
file his responsive pleading, from the current deadline of this coming Monday (November 2,
2020) to Monday, November 23, 2020. Plaintiff’s counsel has consented to only a 10-day
extension, from November 2, 2020 to November 12, 2020. Defendant has already availed
himself of the 14-day “breathing room” extension under Local Rule 6.1(b).

   The reason for the requested extension is that this is a complex matter, our firm was only
recently retained, and no prejudice to Plaintiff will result. Finally, we have pro hac applications
pending for two of my colleagues with our firm.

    The complexity of this action is demonstrated by reference to the 62-page Complaint which
includes, inter alia, 35 pages of factual allegations. The allegations include references to
parallel criminal actions implicating multiple persons over the course of several years.

   Our firm only entered its formal appearance on October 15, 2020. We are still in the
process of ascertaining the underlying facts and gathering documents.




{40902922:1}
Case 1:20-cv-12659-RBK-KMW Document 14
                                    13 Filed 10/30/20
                                             10/29/20 Page 2 of 2 PageID: 257
                                                                          255




Honorable Karen M. Williams, U.S.M.J.
October 29, 2020
Page 2



   No prejudice will result from the granting of this modest extension. The Complaint was
only filed on September 14, 2020. See Prall v. Ellis, 2012 WL 4490729 (D.N.J. Sept. 27,
2012)(Simandle, J.)(finding of no prejudice from late filing of answer); see also Kamden-
Ouaffo v. Hucarro, 2017 WL 685104 (D.N.J. Feb. 21, 2017)(Cecchi, J.)(affirming Magistrate
Judge Falk’s order extending schedule; noting, with citation to Local Rule 6.1, that “[i]t is
understood and anticipated that over the course of a litigation, deadlines may need to be
adjusted.”).

   Finally, we have pro hac applications pending for two of my colleagues, Brad Simon and
Ben Kusmin. Mr. Simon and Mr. Kusmin are taking the “laboring oar” on this matter.

    We will of course make ourselves available in the event Your Honor would prefer to
discuss this matter at a status conference.


                                               Respectfully submitted,

                                               By: /s/Rodman E. Honecker
                                                     Rodman E. Honecker
REH:pmm
cc:  James E. Marina, Esq. (via ECF and email)
     Bradley D. Simon, Esq. (via email)
     Ben Kusmin, Esq. (via email)




{40902922:1}
